Citation Nr: 1137425	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for service-connected ingrown toenail of the right foot.

3.  Entitlement to an initial compensable rating for service-connected ingrown toenail of the left foot.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2005 and September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  At the February 2011 Travel Board hearing, he testified that he was exposed to loud noises from working around engines and being in combat situations during service.  He testified that he was around a lot of explosions in his combat tour.  He further reported that he was not exposed to loud noises from hunting or recreational activities as was noted on a prior VA hearing examination report.  Based on the circumstances, places and types of service performed by the Veteran, as well as his involvement in combat situations, the Board finds it to be credible that he was exposed to loud noises and explosions in service.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Veteran was afforded a VA audiological examination in April 2008.  The VA audiologist offered an addendum in June 2008 and opined that military exposure did not cause a hearing loss.  However, the Board finds that the April and June 2008 reports are not adequate as they were based on inaccurate factual assumptions, and that a remand is necessary so that a new examination and nexus opinion can be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

According to VA standards, impaired hearing will only be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Here, the April 2008 VA audiological examination report indicates that the Veteran's speech recognition score for his right ear using the Maryland CNC Test is 92 percent.  In the April 2008 VA examination report, the audiologist noted that hearing was normal in both ears.  However, the medical evidence reflects that the Veteran currently has hearing loss as defined by VA in the right ear.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In addition, the opinion provided in the June 2008 VA examination report is inadequate for failing to state a rationale.  Given the above, an additional examination and medical opinion is needed.  

The Veteran is currently in receipt of noncompensable ratings for service-connected ingrown toenails on both feet.  He contends that the disorder is of a greater severity than what is contemplated in the noncompensable ratings.  Specifically, the Veteran testified at his February 2011 Travel Board hearing that he has had multiple surgeries on his right and left foot ingrown toenails at the VA.  He also complained of experiencing pain from both ingrown toenails.

During the February 2011 Travel Board hearing, the Veteran further reported that he would be having another surgery for his feet.  Under these circumstances where there is a reported change in condition, a more current VA examination must be scheduled to ascertain the current severity of the service-connected right and left foot ingrown toenails.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran's right and left ingrown toenails are rated analogously under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5299-5284, the criteria for foot injuries.  The Board also notes that ingrown toenails can be rated under 38 C.F.R. § 4.118, DC 7819, which pertains to benign skin neoplasms.  DC 7819 provides that benign skin neoplasms should either be evaluated based on disfigurement of the head, face, or neck under DC 7800; as scars under DCs 7801 to 7805; or based on impairment of function.  See 38 C.F.R. § 4.118, DC 7819.  The Veteran was most recently afforded a VA examination regarding his ingrown toenails in May 2008.  Unfortunately, the examination report does not provide the pertinent information necessary to adequately rate the Veteran's ingrown toenails under either DC 7819 or DC 5299-5284.

On remand, the Veteran should be afforded another VA examination for his right and left ingrown toenails and this examiner should note whether any ingrown toenail, and any resulting scarring, is deep or superficial, whether it causes limited or painful motion, and whether the toenail/scarring is unstable or painful.  The examiner should also note whether the effect of the right and/or left ingrown toenail disorder as a whole should be considered "mild," "moderate," "moderately severe," or "severe."  

Lastly, during the February 2011 Travel Board hearing, the Veteran indicated that he is receiving treatment at the Redding VA Outpatient Clinic (VAOPC) and the Sacramento VA Medical Center (VAMC).  These also were reported to be the locations of the reported upcoming surgery mentioned above.  Thus, on remand, efforts must be made to obtain the Veteran's updated treatment and surgical records.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain pertinent VA treatment records, progress reports, and surgical records from March 2010 until the present from the Sacramento VAMC and the Redding VAOPC that are related to treatment provided for either hearing loss or ingrown toenails.  

2.  Following the obtainment of these records, schedule the Veteran for a VA audiological examination  by a different audiologist than the one who completed the June 2008 examination report for purposes of determining the nature and etiology of his hearing loss.  The claims folder must be made available to the examiner.  Any indicated tests should be performed.

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or better probability) that the Veteran's hearing loss is etiologically related to an event, injury, or disease in service, to include as a result of exposure to loud noises.  

In providing this opinion, the examiner should specifically address any statements from the Veteran regarding the onset and continuity of his hearing loss.  

Additionally, the examiner is directed to assume (due to the Board's factual finding) that the Veteran was exposed to loud noises and explosions in service from combat exposure and engine noise, and that he did not experience significant post-service recreational noise exposure.  In that regard, the Board finds that the Veteran was exposed to loud noises in service during combat (as reflected by the award of the Combat Action Ribbon).  

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

3.  The Veteran also must be afforded an appropriate VA examination (podiatry and/or other medical) to determine the severity of his right and left foot ingrown toenails.  The claims folder must be made available to the examiner.  All pertinent symptomatology and findings, to include any resultant disorders due to the removal of ingrown toenails, must be reported in detail. 

The examiner should fully describe the Veteran's symptomatology associated with his right foot and left foot ingrown toenails.  Specifically, the examiner should indicate whether the right foot and/or left foot ingrown toenail, and any resulting scarring, is deep or superficial, whether it causes limited or painful motion, and whether the toenails/scarring are unstable or painful.  Further, the examiner should indicate whether the effect of the right and/or left ingrown toenail disorders as a whole is considered to be "mild," "moderate," "moderately severe," or "severe" in terms of the level of functional impairment.  

4.  Following the completion of the above, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


